Mr. Justice MacLeary
delivered the opinion of the court.
This is another case brought here merely for delay. This prosecution was begun in the municipal court of Manatí against the appellants, Manuel Quiñones and Pascasio Bosa-rio, and 28 other persons, on complaint of Esteban Martinez, charging them with a breach of the peace as defined in article 368 of the Penal Code. It was taken by appeal to the District Court of Arecibo and there tried anew; and the said *143defendants Quiñones and Rosario were found guilty as charged and condemned to pay a fine of one hundred dollars ($100) each, failing in which they were adjudged to serve a term of 90 days each in the district jail. From this judgment they took an appeal to this Supreme Court and the case was duly heard on the third of the present month, the Government being represented by the fiscal and the defendants -unrepresented. The record fails to show either a hill of exceptions or a statement of facts or even a brief on behalf of the appellants. Such being the case and no fundamental error appearing in the proceedings had in the trial court the judgment must be affirmed, with costs against the appellants.

Affirmed.

Justices Hernández, Figueras and Wolf concurred.